Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 05, 2022

The Court of Appeals hereby passes the following order:

A22A0730. HAZARD v. MEDLOCK TAVERN, INC. d/b/a OLD FOUNTAIN
    TAVERN.

      This appeal was docketed in this Court on December 15, 2021. Appellant’s
brief was thereafter due to be filed on or before January 4, 2022. See CT. OF APP. R.
23 (a) (“Appellant’s brief shall be filed within 20 days after the appeal is docketed.”).
Each notice of docketing informs an appellant “that failure to file the enumeration of
errors and appellant’s brief within the time required may result in the dismissal of the
appeal and/or appropriate sanctions.” CT. OF APP. R. 13; see CT. OF APP. R. 23 (a)
(“Failure to file within [20 days of docketing], unless extended upon motion for good
cause shown, may result in the dismissal of the appeal, and may subject the offending
party and/or counsel to sanctions, including contempt.”). Because appellant has
neither timely filed its initial brief nor timely requested an extension of time in which
to do so, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/05/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.